Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/12/2021 has been entered.

ALLOWANCE
Claims 1, 3, 7-8, 10-11, 13-16, and 20 are allowed.
The following is an examiner's statement of reasons for allowance: 
The prior art taken as a whole does not show nor suggest a display device comprising: a display panel disposed in front of the backlight unit; and an optical sheet disposed between the backlight unit and the display panel, wherein the optical sheet comprises: a first prism sheet comprising a plurality of first prisms arranged in a first direction; a second prism sheet comprising a plurality of second prisms arranged in a second direction intersecting the first direction, and disposed in front of the first prism sheet; a third prism sheet comprising a plurality of third prisms arranged in the first direction, and disposed in front of the second prism sheet; and a first reflective polarizing sheet disposed between the second prism sheet and the third prism sheet, wherein each of the first prisms, the second prisms, and the third prisms has a cross section in a form of an isosceles triangle, wherein the cross section of each of the first prisms has a base angle of 45 degrees and a vertex angle of 90 degrees, wherein the cross section of each of the third prisms has a base angle of a degrees and a vertex angle of R degrees, and wherein the 
The closest prior art, Ke et al. (US 2018/0292598), teaches a display device comprising: a display panel disposed in front of the backlight unit; and an optical sheet disposed between the backlight unit and the display panel, wherein the optical sheet comprises: a first prism sheet comprising a plurality of first prisms arranged in a first direction; a second prism sheet comprising a plurality of second prisms arranged in a second direction intersecting the first direction, and disposed in front of the first prism sheet; a third prism sheet comprising a plurality of third prisms arranged in the first direction, and disposed in front of the second prism sheet, wherein each of the first prisms, the second prisms, and the third prisms has a cross section in a form of an isosceles triangle
However, Ke, does not include a first reflective polarizing sheet disposed between the second prism sheet and the third prism sheet, wherein the cross section of each of the first prisms has a base angle of 45 degrees and a vertex angle of 90 degrees, wherein the cross section of each of the third prisms has a base angle of a degrees and a vertex angle of R degrees, and wherein the base angle a is in a range of 30 degrees to 40 degrees as required by the claim and there is no motivation absent the applicant’s own disclosure, to modify the Ke reference in the manner required by the claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Tsai et al. (US 2014/0185273), Cheng et al. (US 2009/0196035), Ishikawa (US 2004/0263061) and Wang et al. (US 2008/0019146) disclose a similar display device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHENG B SONG whose telephone number is (571)272-9402.  The examiner can normally be reached on Monday-Friday: 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 571-272-7044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ZHENG SONG/Primary Examiner, Art Unit 2875